Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 27, 1975, which affirmed the decision of a referee sustaining the initial determinations of the Industrial Commissioner disqualifying claimant from receiving benefits effective April 11, 1975 because without good cause she refused employment for which she was reasonably fitted by training and experience and holding her ineligible to receive benefits effective April 7, 1975 because she was not available for employment. Based upon the record there is substantial evidence to support the factual finding that claimant was qualified for a job paying the prevailing rate for the area and that her refusal of employment was for personal, noncompelling reasons and without good cause (Matter of Weinmann [Levine], 50 AD2d 989). The evidence also established that between April 7 and April 11, 1975 claimant lacked a genuine attachment to the labor market and she was properly ruled ineligible because of unavailability for employment during that period. The claimant’s contentions merely raise issues of fact and credibility which are matters within the sole province of the board. Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Main, JJ., concur.